Citation Nr: 0427474	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
malaria.

2.  Entitlement to service connection for residuals of 
exposure to Agent Orange (AO).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.

The current appeal arose from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The RO denied entitlement to service connection for residuals 
of malaria, post-traumatic stress disorder (PTSD), hearing 
loss, and residuals of exposure to AO.  The veteran timely 
filed a notice of disagreement with the above determination 
in April 2002.  In December 2002 the RO issued a statement of 
the case addressing the May 2001 denials.  In his January 
2003 substantive appeal the veteran indicated that he was 
limiting his appeal to the denial of entitlement to service 
connection for PTSD and for hearing loss.

In April 2003 the RO issued a rating decision wherein it 
granted entitlement to service connection for PTSD with 
assignment of a 70 percent evaluation, and for bilateral 
hearing loss with assignment of a noncompensable evaluation, 
both effective November 29, 2000.

Despite the veteran's limitation of his appeal to the denial 
of entitlement to service connection for PTSD and hearing 
loss, the representatives at the RO and at the Board have 
included in their statements on the veteran's behalf the 
issues of entitlement to in initial compensable evaluation 
for malaria, and service connection for residuals of exposure 
to AO.  The RO has also certified these issues for appellate 
review.  These issues are further addressed by the Board in 
the decision below.


FINDINGS OF FACT

1.  In May 2001 the RO denied entitlement to service 
connection for residuals of malaria, post-traumatic stress 
disorder (PTSD), hearing loss, and residuals of exposure to 
AO.  

2.  The veteran timely filed a general notice of disagreement 
with the above determination in April 2002.  

3.  In December 2002 the RO issued a statement of the case 
addressing the May 2001 denials.  

4.  In his January 2003 substantive appeal the veteran 
indicated that he was limiting his appeal to the denial of 
entitlement to service connection for PTSD and for hearing 
loss.

5.  In April 2003 the RO issued a rating decision wherein it 
granted entitlement to service connection for PTSD with 
assignment of a 70 percent evaluation, and for bilateral 
hearing loss with assignment of a noncompensable evaluation, 
both effective November 29, 2000.

6.  There is no longer a controversy regarding the benefits 
sought on appeal as the veteran limited his January 2003 
substantive appeal to the denials of entitlement to service 
connection for PTSD and hearing loss, and the RO's decision 
to grant entitlement to service connection for PTSD and 
bilateral hearing loss resolves the issues raised on appeal; 
nevertheless, the Board is required to provide reasons and 
bases for its determination.  Zp v. Brown, 8 Vet. App. 303 
(1995).


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2003).


Criteria

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511 (West 2002).

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  

Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104 (West 2002).

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  Each appellant will be accorded hearing and 
representation rights pursuant to the provisions of this 
chapter and representation rights pursuant to the provisions 
of this chapter and regulations of the Secretary.  
38 U.S.C.A. § 7105 (West 2002).

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier in this decision, the Board noted that the veteran 
had limited his January 2003 substantive appeal to the 
denials of entitlement to service connection for PTSD and 
hearing loss.  In other words, the veteran did not file a 
substantive appeal following the RO's statement of the case 
addressing the initial noncompensable evaluation granted for 
malaria, and the denial of entitlement to service connection 
for residuals of exposure to AO.  

The issues of entitlement to service connection for PTSD and 
hearing loss had been properly placed in appellate status.  
As the RO already granted the benefits previously sought on 
appeal, there is no longer an issue of fact or law for 
resolution by the Board.  However, as noted previously in 
this decision, the Board must provide reasons and bases to 
support this disposition.

In essence, with the grant of entitlement to service 
connection for PTSD and hearing loss, there no longer exists 
any case or controversy as to claim of entitlement to service 
connection pursuant to the veteran's January 2003 substantive 
appeal.  The April 2003 rating decision granting the 
veteran's service connection claims has effectively resolved 
the issues certified to the Board for appellate review.  This 
also applies to the certified issues of entitlement to an 
initial compensable evaluation for malaria, and service 
connection for residuals of exposure to AO, issues which were 
not included in the veteran's January 2003 substantive 
appeal.

The RO, having resolved the veteran's claims by granting 
service connection for PTSD and bilateral hearing loss, there 
is no longer a question or controversy regarding the benefits 
previously sought on appeal.  No greater benefit could be 
provided.  Nor are any exceptions to the mootness doctrine 
present.  See, for example, Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) 
and Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  See 
also, 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to service connection for PTSD is 
dismissed.

The appeal for entitlement to service connection for hearing 
loss is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



